 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 ALYSON A. BERG
   Assistant U.S. Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, California 93721
 4 Telephone: (559) 497-4000

 5 Attorneys for the United States

 6

 7

 8                              IN THE UNITED STATES DISTRICT COURT

 9                                   EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                          CASE NO. 1:21-MC-00005-DAD

12                                Plaintiff,            CONSENT JUDGMENT OF
                                                        FORFEITURE
13                         v.

14   APPROXIMATELY $120,533.00 IN U.S.
     CURRENCY,
15
                                 Defendant.
16

17          Pursuant to the Stipulation for Consent Judgment of Forfeiture filed with the court on June 1,

18 2021 (Doc. No. 6-1), the Court finds:

19          1.     On September 3, 2020, agents with the Department of Homeland Security, Homeland

20 Security Investigations (“HSI”) seized Approximately $120,533.00 in U.S. Currency (hereafter

21 “Defendant Currency”) as the result of a search warrant executed on storage unit number 1125 at the U-

22 Haul storage facility located at 1930 E. Mineral King, Visalia, California.

23          2.     HSI commenced administrative forfeiture proceedings, sending direct written notice to all

24 known potential claimants and publishing notice to all others. On or about September 3, 2020, HSI

25 received a claim from Lotrion White asserting an ownership interest in the Defendant Currency.

26          3.     The United States represents that it could show at a forfeiture trial that on September 3,

27 2020, HSI in conjunction with Tulare County Sheriff’s Department executed a search warrant on

28 storage unit number 1125, identified as being rented by Lotrion White. The storage unit is located at

      CONSENT JUDGMENT OF FORFEITURE
                                                         1
30
 1 the U-Haul storage facility at 1930 E. Mineral King, Visalia, California. During execution of the

 2 storage unit, law enforcement observed three large suitcases, several shoe boxes, clothing, and various

 3 household type objects. Two of the suitcases were of a tan and gray color hard-sided rolling type

 4 suitcases.

 5          4.     The United States could establish that law enforcement opened one of the suitcases and

 6 found a blue fitted bedsheet that had been twisted in half to make two halves. In each half, law

 7 enforcement located a large amount of currency. A second suitcase, similar to the first that was

 8 opened, did not contain contraband. In the third suitcase, law enforcement located a vacuum-sealed

 9 plastic bag in the lining of the suitcase. The bag contained a large amount of currency and a few

10 articles of clothing. Law enforcement located additional currency in a red backpack and a cardboard

11 box for bottled water. The total amount of currency seized was approximately $120,533.00 in U.S.

12 Currency.

13          5.     The United States could also show that law enforcement located numerous items of

14 indicia for Lotrion White, including several papers for a JPL Trucking located in North Carolina.

15 Some of the paperwork gave an address that was also given as an address for Lotrion White found on a

16 parcel located in Lotrion White’s residence during a probation search on August 6, 2020.

17          6.     At trial, the United States could show that White’s criminal history includes multiple

18 drug-related arrests including narcotic-related convictions for which he was incarcerated. In 1999,

19 White was convicted of a drug offense for which he received probation. In December 2006, White

20 was convicted of larceny in North Carolina for which he received a prison term of four months. In

21 July and October 2006, White was convicted of felony drug trafficking and served a consecutive

22 prison term of three and a half years. In 2015, White self-surrendered following a search warrant that

23 resulted in the discovery of 214 marijuana plants at a known residence of White. In 2016, White and

24 an associate of White’s were arrested in Chesapeake, Virginia for the transportation of approximately

25 20 pounds of marijuana.

26          7.     The United States could further show at a forfeiture trial that the Defendant Currency is

27 forfeitable to the United States pursuant to 18 U.S.C. § 981(a)(1)(C) and 21 U.S.C. § 881(a)(6).

28 /////

      CONSENT JUDGMENT OF FORFEITURE
                                                        2
30
 1          8.      Without admitting the truth of the factual assertions contained in this stipulation,

 2 claimant Lotrion White specifically denying the same, and for the purpose of reaching an amicable

 3 resolution and compromise of this matter, claimant Lotrion White agrees that an adequate factual basis

 4 exists to support forfeiture of the Defendant Currency. Lotrion White hereby acknowledges that he is

 5 the sole owner of the Defendant Currency, and that no other person or entity has any legitimate claim

 6 of interest therein. Should any person or entity institute any kind of claim or action against the

 7 government with regard to its forfeiture of the Defendant Currency, claimant Lotrion White shall hold

 8 harmless and indemnify the United States, as set forth below.

 9          9.      This Court has jurisdiction in this matter pursuant to 28 U.S.C. §§ 1345 and 1355, as

10 this is the judicial district in which acts or omissions giving rise to the forfeiture occurred.

11          10.     This Court has venue pursuant to 28 U.S.C. § 1395, as this is the judicial district in

12 which the Defendant Currency was seized.

13          11.     The parties herein desire to settle this matter pursuant to the terms of a duly executed

14 Stipulation for Consent Judgment of Forfeiture.

15          Based upon the above findings, and the files and records of the Court, it is hereby ORDERED

16 AND ADJUDGED:

17          1.      The Court adopts the Stipulation for Consent Judgment of Forfeiture entered into by

18 and between the parties.

19          2.      Upon entry of this Consent Judgment of Forfeiture, $108,533.00 of the Approximately

20 $120,533.00 in U.S. Currency, together with any interest that may have accrued on the total amount

21 seized, shall be forfeited to the United States pursuant to 18 U.S.C. § 981(a)(1)(C) and 21 U.S.C. §

22 881(a)(6), to be disposed of according to law.

23          3.      Upon entry of this Consent Judgment of Forfeiture, but no later than 60 days thereafter,

24 $12,000.00 of the Approximately $120,533.00 in U.S. Currency shall be returned to claimant Lotrion

25 White through his attorney, Matthew Owdom.

26          4.      The United States of America and its servants, agents, and employees and all other

27 public entities, their servants, agents and employees, are released from any and all liability arising out

28 of or in any way connected with the seizure or forfeiture of the Defendant Currency. This is a full and

       CONSENT JUDGMENT OF FORFEITURE
                                                           3
30
 1 final release applying to all unknown and unanticipated injuries, and/or damages arising out of said

 2 seizure or forfeiture, as well as to those now known or disclosed. Claimant Lotrion White waived the

 3 provisions of California Civil Code § 1542.

 4          5.     No portion of this stipulated settlement, including statements or admissions made

 5 therein, shall be admissible in any criminal action pursuant to Rules 408 and 410(a)(4) of the Federal

 6 Rules of Evidence.

 7          6.     All parties will bear their own costs and attorney’s fees.

 8          7.     Pursuant to the Stipulation for Consent Judgment of Forfeiture filed herein, the Court

 9 enters a Certificate of Reasonable Cause pursuant to 28 U.S.C. § 2465, that there was reasonable cause

10 for the seizure of the above-described Defendant Currency.

11 IT IS SO ORDERED.

12
        Dated:    June 1, 2021
13                                                     UNITED STATES DISTRICT JUDGE

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

      CONSENT JUDGMENT OF FORFEITURE
                                                         4
30
